Title: Resolution on Treaties of Amity and Commerce, [April? 1784]
From: Committee of the Continental Congress
To: 



[Apr.? 1784]

Resolved that treaties of Amity and commerce with the European nations ought not to be refused on our part until those nations will send ministers to negotiate them within these states nor ought they to be delayed until they shall have previously been submitted to the several legislatures and received their approbation.
1. Because it is not to be expected that the nations of Europe, antient and established as they are, will cross the Atlantic to treat with us on our own ground; nor is there any fact or information existing within the knowlege of Congress which would authorize such an expectation.
2. Because a refusal to treat with them in Europe amounts to a refusal to treat with them at all, to the suppression of every effort for the admission of our citizens to their ports on an equal footing with those of other countries, to a continuance of the occlusion of the West Indian markets against the produce of these states; loses a crisis of favourable disposition in the European powers in general to enter into connections of amity and commerce with us; endangers the loss of a proferred treaty from the Emperor of Morocco, who has made us friendly advances whose honour will be touched and resentment kindled by our declining to meet them, and whose power and connections may, in our present unarmed state, shut to us the ports of the Mediterranean, oblige us to send our commodities to them in foreign bottoms, or to seek them in our own, at the risk of consigning our citizens to perpetual slavery and chains.
3. Because the federal constitution does not require that treaties before their conclusion should be communicated to the thirteen legislatures and should receive all their several approbations, and such a delay in the present instance would be unseasonable and injurious to them; would protract the negotiations to a length indefinite both in time and expence; would leave our citizens in the mean time exposed to all the evils before stated, and would be more distressing to these states whose channels of commerce are yet to be opened, than to the nations constituting the other parties who may in the mean time pursue their antient and long  established tracts; and might suffer opportunities finally to pass by which might never be recalled.
